Citation Nr: 0020785	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1996 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  

The record shows that the veteran was scheduled to testify at 
a videoconference hearing before a Member of the Board in 
July 2000, but that he failed to report for the hearing.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran was awarded a Combat Infantryman Badge and the 
Purple Heart Medal.

3. A probative diagnosis of PTSD has not been made.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 
3.304(f) (as in effect both prior and subsequent to March 7, 
1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements 
concerning the onset of PTSD and some of the medical evidence 
are sufficient to conclude that his claim is well grounded.  
No further development is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability, including 
PTSD.  A psychiatric evaluation on the separation examination 
in March 1970 was normal.  

The veteran's service personnel records disclose that his 
duties in service included ammunition bearer, assistant 
mortar gunner and scout observer.  His discharge certificate 
reveals that among the medals he received was the Combat 
Infantryman Badge.  In addition, the record reflects that he 
was awarded the Purple Heart Medal.

A discharge summary report from the Salvation Army shows that 
the veteran was admitted to The Salvation Army Veterans 
Program in April 1996, and discharged less than two weeks 
later.  It was noted that the veteran was asked to leave the 
program when he chose to go out drinking.  

Department of Veterans Affairs (VA) outpatient treatment 
records dated in 1996 have been associated with the claims 
folder.  A social worker noted in March 1996 that the veteran 
had told her that he had PTSD.  The veteran was evaluated for 
the Homeless Veterans Program by a physician in April 1996.  
He stated that he wanted to talk about PTSD.  He described 
various stressors that reportedly occurred in service.  
Following an examination, the assessments were PTSD; alcohol 
dependency; antisocial personality; and substance abuse.  In 
May 1996, the veteran related that he thought he had had PTSD 
for years.  He stated that he had significant combat 
experience.  It was noted that the veteran was asking for an 
assessment of PTSD symptoms.

The veteran was afforded a VA psychiatric examination in 
January 2000.  The examiner noted that information was 
obtained from the veteran, a review of the claims folder and 
electronic notes.  The veteran again related the stressors to 
which he was exposed in service.  On mental status 
evaluation, the veteran was noted to be only marginally 
cooperative with the interview.  He was quite controlling.  
His speech was fluent at a normal rate and rhythm.  His mood 
was irritable.  His affect was full and appropriate to his 
expressed thought and somewhat labile.  His thought process 
was coherent.  He was without any signs or symptoms of a 
psychotic process.  He repeated numerous times during the 
interview that Vietnam veterans  have antisocial behavior, 
and this appeared to be his preoccupation.  He was awake, 
alert and oriented.  The diagnoses were cocaine abuse; 
cannabis abuse; opiate abuse; alcohol abuse; and antisocial 
personality disorder, narcissistic personality traits.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) (1993) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (as in effect prior to 
March 7, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These are a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen, 
10 Vet. App. at 139.

In adjudicating a well grounded claim for service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Hayes, supra.

In light of the fact that he was awarded both a Combat 
Infantryman Badge and Purple Heart Medal, the Board concedes 
that the veteran was exposed to a stressor in service.  The 
veteran was found to have PTSD when examined by a physician 
in April 1996.  This evaluation was conducted for purposes of 
a Homeless Veterans Program, and there is no indication that 
the examiner reviewed the claims folder.  In contrast, it is 
significant to point out that PTSD was not diagnosed 
following the psychiatric examination conducted by the VA in 
January 2000.  The examiner relied on a complete review of 
the claims folder, and other records in conjunction with the 
examination.  The conclusion reached by the VA examiner in 
January 2000, which was based on a review of all the evidence 
on file, and not merely the clinical history provided by the 
veteran, was that of an Axis I diagnosis of drug and alcohol 
abuse as well as an Axis II diagnosis of a personality 
disorder.  Indeed, no diagnosis of PTSD was reported on that 
formal evaluation.  The Board finds, accordingly, that the 
results of VA examination in January 2000 are of greater 
probative value than the outpatient examination conducted in 
April 1996.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding the Board is entitled to independently 
assess the weight of the evidence before it); Owens v. Brown, 
7 Vet. App. 429, 432-33 (1995).  In light the foregoing, and 
given the fact that a lack of probative value attaches to the 
April 1996 report, the Board concludes that the preponderance 
of evidence is against a diagnosis of PTSD in this case.  
See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge 
Nebeker, concurring) (VA adjudicators may reject the claim 
upon a finding that a preponderance of the evidence is 
against a PTSD diagnosis).  Accordingly, an award of service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

